                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


DIONTE DAUGHERTY #630877                          CASE NO. 2:19-CV-00713 SEC P

VERSUS                                            JUDGE JAMES D. CAIN, JR.

KEITH COOLEY                                      MAGISTRATE JUDGE KAY


                                      JUDGMENT

       Before the court is a Report and Recommendation [doc. 8] by Magistrate Judge

Kathleen Kay, recommending that the instant petition for writ of habeas corpus be

dismissed as untimely under 28 U.S.C. § 2244(d).

       After a de novo review of the matter, including the objections filed by petitioner

Dionte Daugherty, this court concluded that it lacked sufficient information to determine

whether the petitioner was entitled to equitable tolling of the limitations period. Doc. 12.

By memorandum order dated December 9, 2020, it granted Daugherty an additional 30

days to supplement his recommendations with (1) evidence of the dates on which he

submitted his applications for supervisory writs and inquired on their status and (2) an

explanation of the delays in these exchanges. Id. The court cautioned Daugherty that failure

to provide the requested information or adequately explain the delays would result in

adoption of the magistrate judge’s recommendation.

       The court has received no further communication from Daugherty since it issued its

order, and Daugherty’s time to supplement his objections expired over a week ago.

Accordingly, IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the

                                            -1-
Report and Recommendation [doc. 8] be ADOPTED and that this matter be DISMISSED

WITH PREJUDICE as time-barred.

      THUS DONE AND SIGNED in Chambers on this 21st day of January, 2020.



                    _________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                      -2-
